Mayes, J.,
delivered the opinion of the court.
The affidavit in this case charges that the defendant “did unlawfully and willfully have in his possession intoxicating liquors with the intent and for the purpose of selling same in violation of law.” It is shown that by ordinance the city of Gulfport has adopted the state law on this subj'ect.
Under Code 1906, J 1797, as amended by Laws 1908, p. 116, ch. 114, § I, it is provided that: “It shall be unlawful for any person in this state to have in his possession any intoxicating liquors with the intention or for the purpose of selling the same or giving it away in violation of law. Any one violating this section shall, upon conviction for such offense, be punished by a fine not less than ten dollars nor more than one hundred dollars, or be imprisoned in the county jail not exceeding thirty days or by both such fine and imprisonment.” In an affidavit or indictment, under this section, it is not necessary to allege more than the statute fixes as constituting the crime; that is, it is only necessary to allege that the party charged had “in his possession intoxicating liquors with the intent or purpose of selling same or giving it away in violation of law.” And it can make no dif*134ference in wbat manner be obtained tbe liquors; that is to say, it is not an element of tbe offense that they were obtained O. O. D., or witb bill of lading attached.
The bolding of tbe court below that an allegation that tbe liquors were received 0. O. D., or witb bill of lading attached, was essential to charge an offense under this section, was error.

Reversed.